Citation Nr: 1418492	
Decision Date: 04/25/14    Archive Date: 05/02/14

DOCKET NO.  12-09 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a left shoulder disability.

3.  Entitlement to service connection for a right shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to July 1970.

These matters come to the Board of Veterans' Appeals (Board) on appeal from August 2011 and September 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

In October 2013, the Veteran testified before the undersigned Veterans Law Judge by videoconference.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The competent and credible evidence shows that the Veteran's bilateral knee disability did not have onset during active service, arthritis did not manifest within one year of separation from active service, and was not caused by an event, disease, or injury during active service.

2.  The competent and credible evidence shows that the Veteran's left shoulder disability did not have onset during active service, arthritis did not manifest within one year of separation from active service, and was not caused by an event, disease, or injury during active service.

3.  The competent and credible evidence shows that the Veteran's right shoulder disability did not have onset during active service, arthritis did not manifest within one year of separation from active service, and was not caused by an event, disease, or injury during active service.

CONCLUSION OF LAW

1.  The criteria for service connection for a bilateral knee disability are not met and knee arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left shoulder disability are not met and left shoulder arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

3.  The criteria for service connection for a right shoulder disability are not met and right shoulder arthritis may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified by May 2011 and July 2012 letters.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication of the January 2013 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained examinations in June 2011 and July 2012.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  The determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2013). 

Service connection may be presumed for certain chronic diseases, including arthritis, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of that disease during service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. 3.307, 3.309(a) (2013). 

If there is no evidence of a chronic condition during service or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim for chronic diseases identified at 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b) (2011); Savage v. Gober, 10 Vet. App. 488 (1997).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology. Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 (1997).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all of the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claim file shows, or fails to show, with respect to the claim.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000). 

Bilateral Knee Disability

The Veteran asserts that he is entitled to service connection for a bilateral knee disability that he reports is due to active service.  The Board finds that the preponderance of the evidence is against the Veteran's claim for entitlement to service connection for his bilateral knee disability.

The Veteran's service medical records are absent of any treatment or reports of bilateral knee difficulties.  The Veteran's May 1966 entrance medical examination shows that the Veteran reported no knee problems and was clinically evaluated with normal lower extremities.

A May 1968 service medical note shows that the Veteran sought treatment for an injury to his right great toe.

A June 1968 service treatment note shows that the Veteran was in a car accident and hit his head on the windshield of the vehicle.  The only injuries reported were pain in the left jaw and a possible TM joint injury.  No other injuries or difficulties were noted.

The Veteran's June 1970 separation examination shows that the Veteran was evaluated clinically normal for both lower extremities and upper extremities.

A January 2011 private treatment note from Park Nicollet Clinic shows that the Veteran reported generalized aches and pains that were musculoskeletal in nature, not of an arthritis nature due to years of hard work.  

At a June 2011 VA examination, the examiner diagnosed bilateral degenerative joint disease of the knees.  The examiner opined that the Veteran's bilateral knee disability was not caused by or related to active service.  The rationale was that there was no report of treatment for knee difficulties in the Veteran's service medical records, in addition to the Veteran's 39 years of work history in the construction field after service.  The examiner also remarked that the first reported treatment for a knee disability happened many years after separation from service.

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claim for service connection for a bilateral knee disability.

After service, the Veteran's first reported treatment for knee musculoskeletal joint pain was in a January 2011 private treatment note of Dr. Stephen Ready that reported the Veteran had general aches and pains of a musculoskeletal nature.  The Board notes that report of symptoms of a bilateral knee disability were some 41 years after separation from service.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed disability, then that tends to weigh against a finding of a connection between the disability and service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not seek treatment for any symptoms or complaints of the claimed disability for at least 41 years after service, a factor that weighs against the claim.  

The Board also notes that only competent medical opinion of nature concerning the Veteran's bilateral knee disability weighs against the claim.  The June 2011 VA examiner reviewed the Veteran's statements, medical history, and a physical examination to conclude that the Veteran's bilateral knee disability was not due to or related to active service.  The VA examiner provided a rationale for the opinion by attributing the Veteran's bilateral knee disability to his 39 years after service working in the construction field.

Additionally, there is no competent medical evidence or opinion that the Veteran's bilateral knee disability is related to the Veteran's service, and neither the Veteran nor his representative has presented, identified, or even alluded to the existence of any such opinion.  Therefore, the Board finds that the preponderance of the evidence is against the claim for service connection for a bilateral knee disability and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left and Right Shoulder Disabilities

The Veteran asserts that he is entitled to service connection for a left shoulder disability and a right shoulder disability that he reports are due to active service.  The Board finds that the preponderance of the evidence is against the claim for entitlement to service connection for left and right shoulder disabilities.

The Veteran's service medical records are absent of any reports of shoulder difficulties.  The Veteran's May 1966 entrance examination shows no shoulder conditions nor did the Veteran report such conditions.  

On the Veteran's June 1970 separation examination, the upper extremities were clinically evaluated as normal.

A January 1998 private treatment record from Park Nicollet Health services shows that the Veteran was treated for left shoulder pain.

A January 1999 private treatment record shows that the Veteran complained of right shoulder pain that had been bothering him during the summer.  The Veteran reported that during the summer his was doing a lot of home repair work that included pounding and sawing.  Also reported was that the Veteran had undergone a cortisone shot to his left shoulder the year before.  The private physician noted that the Veteran's pain appeared to be related to use.  The private physician diagnosed possible right shoulder impingement.

An October 2005 private treatment record shows that the Veteran elevated his left shoulder laterally to 160 degrees.  The Veteran's right should indicated pain between 90 and 120 degrees laterally anteriorly.  The private physician noted that impingement sign was positive.  

A January 2006 private treatment record shows that the Veteran had right shoulder impingement.  

A February 2006 private treatment record shows that the Veteran had an MRI of his right shoulder.  The MRI was significantly abnormal, showing a small, focal, full thickness tear through the distal end of the anterior third of the supraspinatus tendon; a small, incomplete articular surface tear of the distal end of the infraspinatus tendon; and a tendinopathy involving infraspinatus, supraspinatus, and the upper third of the subscapularis tendon.

At a June 2011 VA examination, the Veteran's left shoulder was found to have no deformity, giving way, or instability.  The left shoulder showed stiffness, weakness, incoordination, and decreased speed of joint motion.  The examiner reported no episodes of dislocation, subluxation, or locking.  Inflammation was not found.  The examiner found that the left shoulder disability affected the motion of the left shoulder joint.  Range of motion testing showed pain on the left shoulder.  X-rays of the left shoulder showed subacromial space within normal limits.  The examiner opined that the left shoulder disability was not caused by or a result of military service.  The examiner's rationale noted the absence of any report of left shoulder difficulties in service and that the Veteran worked in the construction field after service for 39 years.  

At a July 2012 VA examination, the Veteran was diagnosed with degenerative joint disease of the right shoulder.  The examiner opined that the right shoulder disability was less likely than not incurred in or caused by an in-service injury, event, or illness.  The rationale noted that the in-service car accident the Veteran incurred only resulted in sprained ribs and jaw pain.  Also noted in the service medical records was a right great big toe injury but no reports of shoulder difficulties in service.  

After carefully considering the pertinent evidence, to include the Veteran's assertions, the Board finds that the preponderance of the evidence weighs against the claims for service connection for left and right shoulder disabilities.

After service, the Veteran first complained of pain in his left shoulder in January 1998 and first complained of right shoulder pain in January 1999, more than 28 years after service.  That time period is well beyond the presumptive period for establishing service connection for arthritis as a chronic disease.  38 C.F.R. §§ 3.307, 3.309 (2013).  Furthermore, the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  Maxson v. Gober, 230 F. 3d 1330 (Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board also notes that in January 1999, the Veteran's private physician reported that the Veteran's right shoulder disability was related to use regarding home repairs the Veteran was performing.  

The Board notes that only competent medical opinion of nature concerning the Veteran's left and right shoulder disabilities weighs against the claim.  The June 2011 VA examiner reviewed the Veteran's statements, medical history, and a physical examination to conclude that the Veteran's left shoulder disability was not due to or related to active service.  The VA examiner provided a rationale for the opinion by attributing the Veteran's left shoulder disability to his 39 years in the construction field after service.  The July 2012 VA examiner also reviewed the Veteran's statements, medical history, and conducted a physical examination to conclude that the Veteran's right shoulder disability was not due to or related to active service.  The VA examiner's rationale was that the in-service car accident of May 1968 resulted in sprained ribs and jaw pain.  Other service medical records reported various chest x-rays to rule out pneumothorax and also pain of the right big toe.  The VA examiner noted that there were no mentions of shoulder injuries during service.

Additionally, there is no competent medical evidence or opinion that the Veteran's left and right shoulder disabilities are related to the service, and neither the Veteran nor his representative has presented, identified, or alluded to the existence of any such opinion.  Therefore, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for left and right shoulder disabilities and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that there is a report in a January 2011 private treatment note that the Veteran's musculoskeletal pains are not from arthritis from years of hard work.  However, the Board assigns that opinion less probative value as the private physician provided no rationale and did not note any review of the Veteran's service medical records or other post-service records.

The Board, in making the determination of the Veteran's claims for service connection for a bilateral knee disability, left shoulder disability, and right shoulder disability, has not ignored the Veteran's statements or those of his spouse, son, and co-workers concerning his symptomology of his knee and shoulder disabilities.  The Board finds that the Veteran and those submitting statements on his behalf are lay persons and are competent to report observable symptoms they observe, such as pain and stiffness.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

An opinion concerning the relationship between the Veteran's symptoms and current bilateral knee, left shoulder, and right shoulder disabilities is of a medically complex nature.  That diagnosis and analysis requires medical training and experiences, which the Veteran, his spouse, son, and co-workers have not demonstrated they possesses.  Therefore, the Board finds that the Veteran and those who submitted statements on his behalf are not competent render an opinion as to whether current knee and shoulder disabilities are related to or were incurred in active service..  The Board finds that objective evidence provided by the examiners and physicians to be more persuasive than the Veteran's contentions that service connection is warranted.

According, the Board finds that the preponderance of the evidence is against the claims for service connection for a bilateral knee disability, a left shoulder disability, and a right shoulder disability and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a bilateral knee disability is denied

Entitlement to service connection for a left shoulder disability is denied.

Entitlement to service connection for a right shoulder disability is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


